


Exhibit 10.2

EXECUTION COPY

 

Amendment No. 4 to

Second Amended and Restated Receivables Purchase Agreement

 

AMENDMENT AGREEMENT (this “Amendment”) dated as of October 20, 2015 among
Lexmark Receivables Corporation (the “Seller”), Gotham Funding Corporation
(“Gotham”), as an Investor, Wells Fargo Bank, N.A. (“Wells Fargo”), as an
Investor Agent and a Bank, The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York
Branch (“BTMU”), as Program Agent (the “Program Agent”), an Investor Agent and a
Bank, Lexmark International, Inc. (“Lexmark”), as Collection Agent and an
Originator, Lexmark Enterprise Software, LLC (f/k/a Perceptive Software, LLC)
(“Enterprise”), as an Originator, and Kofax, Inc., a Delaware corporation
(“Kofax”), as an Originator.

Preliminary Statements.

 1.              The Seller, Gotham, BTMU, Wells Fargo, Lexmark, Kofax and
    Enterprise are parties to a Second Amended and Restated Receivables Purchase
    Agreement dated as of October 10, 2013 (as amended, restated, modified or
    supplemented from time to time, the “RPA”; capitalized terms not otherwise
    defined herein shall have the meanings attributed to them in the RPA)
    pursuant to which, and subject to and upon the terms and conditions of
    which, the Seller has sold and may in the future sell Receivable Interests
    to the Investors and/or the Banks thereunder prior to the occurrence of the
    Facility Termination Date or the Commitment Termination Date, as applicable.
 2.              The parties hereto desire to make certain amendments to the
    RPA.

NOW, THEREFORE, the parties agree as follows:

 1.        Amendments to the RPA.  Upon the effectiveness of this Amendment, the
    RPA is hereby amended as follows:
    i.                      The defined term “Credit Facility” contained in
       Section 1.01 of the RPA is replaced in its entirety with the following:

“Credit Facility” means the Credit Agreement, dated as of January 18, 2012, by
and among Lexmark International as borrower, the lenders party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, Citibank, N.A., as Syndication Agent,
and SunTrust Bank and BTMU, as Co-Documentation Agents, as amended, restated,
modified or supplemented from time to time (provided that, solely for purposes
of Section 7.01(m) hereof, only such amendments, restatements, modifications or
supplements that have been entered into at such time that Program Agent is a
lender thereunder shall be taken into account, unless otherwise agreed by
Program Agent in the Program Agent’s reasonable discretion after consultation
with the Investor Agents), and all agreements, documents and instruments
executed in connection therewith together with any replacement facility or
refinancing thereof entered into by Lexmark International.

 ii.                     Section 7.01(m) of the RPA is replaced in its entirety
     with the following:

“(m) (i) The Leverage Ratio (as such term is defined in the Credit Facility) at
any time from and after September 30, 2015 shall exceed the ratio permitted for
such time under the Credit Facility as in effect at such time or (ii) the
Interest Coverage Ratio (as such term is defined in the Credit Facility) for any
applicable period shall be less than




63072292 

1

 



--------------------------------------------------------------------------------







the ratio permitted for such period under the Credit Facility as in effect at
such time, in any such case without giving effect to any waivers thereof under
the Credit Facility; or”

 2.        Effectiveness.  This Amendment shall become effective at such time
    that executed counterparts of this Amendment have been delivered by each
    party hereto to each other party hereto.
 3.        Representations, Warranties and Covenants. 
    i.                       The Seller makes each of the representations and
        warranties contained in Section 4.01 of the RPA (after giving effect to
        this Amendment). 
    ii.                     The Collection Agent makes each of the
        representations and warranties contained in Section 4.02 of the RPA
        (after giving effect to this Amendment).
 4.        Confirmation of RPA.  Each reference in the RPA to “this Agreement”
    or “the Agreement” shall mean the RPA as amended by this Amendment, and as
    hereafter amended or restated.  Except as herein expressly amended, the RPA
    is ratified and confirmed in all respects and shall remain in full force and
    effect in accordance with its terms.
 5.     GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
    ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
    THE CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION
    OF THE LAWS OF ANY OTHER JURISDICTION).
 6.        Execution in Counterparts.  This Amendment may be executed in any
    number of counterparts and by different parties hereto in separate
    counterparts, each of which when so executed shall be deemed to be an
    original and all of which when taken together shall constitute one and the
    same agreement.  Delivery of an executed counterpart of a signature page to
    this Amendment by facsimile or by electronic mail in portable document
    format (.pdf) shall be effective as delivery of a manually executed
    counterpart of this Amendment.

 

 

[Remainder of page intentionally blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 






63072292 

2

 



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

LEXMARK RECEIVABLES CORPORATION

 

 

 

 

 

 

 

By:

/s/ Bruce J. Frost

 

 

Name: Bruce J. Frost

 

 

Title: Treasurer

 

 

 

 

LEXMARK INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ Bruce J. Frost

 

 

Name: Bruce J. Frost

 

 

Title: Treasurer

 

 

 

 

LEXMARK ENTERPRISE SOFTWARE, LCC (f/k/a Perceptive Software, LLC)

 

 

 

 

 

 

 

By:

/s/ Bruce J. Frost

 

 

Name: Bruce J. Frost

 

 

Title: Treasurer

 

 

 

 

KOFAX, INC.

 

 

 

 

 

 

 

By:

/s/ James Arnold Jr.

 

 

Name: James Arnold Jr.

 

 

Title: CFO

 

 

 

 







63072292

 

[Amendment No. 4 to Second Amended and Restated Receivables Purchase Agreement]



--------------------------------------------------------------------------------







 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

 

as Program Agent

 

 

 

 

By:

/s/ Richard Gregory Hurst

 

 

Name: Richard Gregory Hurst

 

 

Title: Managing Director

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

 

as an Investor Agent

 

 

 

 

By:

/s/ Richard Gregory Hurst

 

 

Name: Richard Gregory Hurst

 

 

Title: Managing Director

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

 

as a Bank

 

 

 

 

By:

/s/ Ola Anderssen

 

 

Name: Ola Anderssen

 

 

Title: Director

 

 

 

 

GOTHAM FUNDING CORPORATION,

 

as an Investor

 

 

 

 

By:

/s/ John L. Fridlington

 

 

Name: John L. Fridlington

 

 

Title: Vice President

 

 

 

 







63072292

 

[Amendment No. 4 to Second Amended and Restated Receivables Purchase Agreement]



--------------------------------------------------------------------------------







 

WELLS FARGO BANK, N.A.,

 

as an Investor Agent and a Bank

 

 

 

 

By:

/s/ Ryan C. Tozier

 

 

Name: Ryan C. Tozier

 

 

Title: Vice President

 

 

 

 

 

 

 

 




63072292

 

[Amendment No. 4 to Second Amended and Restated Receivables Purchase Agreement]



--------------------------------------------------------------------------------


